DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Profaca (US 2020/0113080).
Regarding claim 1, Profaca teaches a printing apparatus (fig.1) comprising: 
a print engine assembly (10 figs.1,3,9), the print engine assembly comprising: 
a bottom chassis portion (50 figs.3,5,7); 
a top chassis portion (200 figs.3,5,9);
a print head (215 figs.9,11) positioned within the top chassis portion (200); and 
a plurality of offset pins (228 figs.9,3,7,10) coupled to the print head, wherein the plurality of offset pins (228) abuts the bottom chassis portion (200), and wherein the plurality of offset pins enables the print head (215) to be positioned at a predetermined distance from the bottom chassis portion (figs.3, 7, 9, 10; paragraph 0107).

Regarding claim 10, Profaca teaches a print engine assembly (fig.1) comprising: 
a print head chassis (10 figs.1,3,9) comprising: 
a bottom chassis portion (50 figs.3,5,7); 
a top chassis portion (200 figs.3,5,9); 
a print head (215 figs.9,11) positioned within the top chassis portion (200); and 
a plurality of offset pins (228 figs.9,3,7,10) coupled to the print head (215), wherein the plurality of offset pins (228) abuts the bottom chassis portion (200), and wherein the plurality of offset pins (228) enables the print head (215) to be positioned at a predetermined distance from the bottom chassis portion (figs.3, 7, 9, 10; paragraph 0107).
Regarding claims 2 and 11, Profaca further teaches wherein the top chassis portion (200 figs.3,5,9) has an outer surface defines: a top end portion (top portion of 200 figs.3,9), wherein the top end portion is distal from the bottom chassis portion (50 figs.3,5,7), a bottom end portion spaced apart from the top end portion, wherein the bottom end portion is proximal to the bottom chassis portion, and a cavity (cavity for print heads 215 figs.9,11) extending from the top end portion to the bottom end portion (figs.3,5,9,11).

Regarding claims 5 and 14, Profaca further teaches wherein the print head (215 figs.9,11) is positioned in the cavity (figs.5,9,11).

Claims 1-8, 10-17,19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nellen (US 2006/0139405).
Regarding claim 1, Nellen teaches a printing apparatus (printer abstract, paragraphs 0007,0011) comprising: 
a print engine assembly (figs.6-8), the print engine assembly comprising: 
a bottom chassis portion (12 figs.1,2,7); 
a top chassis portion (50 figs.7,8);
a print head (10 figs.1,5,7) positioned within the top chassis portion (50 figs.7,8); and 
a plurality of offset pins (26 figs.1-3) coupled to the print head, wherein the plurality of offset pins (26) abuts the bottom chassis portion (12), and wherein the plurality of offset pins enables the print head (10) to be positioned at a predetermined distance from the bottom chassis portion (figs.1-6).

Regarding claim 10, Nellen teaches a print engine assembly (printer abstract, paragraphs 0007,0011) comprising: 
a print head chassis (figs.6-8) comprising: 
a bottom chassis portion (12 figs.1,2,7); 
a top chassis portion (50 figs.7,8); 
a print head (10 figs.1,5,7) positioned within the top chassis portion (50); and 
a plurality of offset pins (26 figs.1-3) coupled to the print head (10), wherein the plurality of offset pins abuts the bottom chassis portion (12), and wherein the plurality of offset pins (26) enables the print head (10) to be positioned at a predetermined distance from the bottom chassis portion (figs.1-6).

Regarding claims 2 and 11, Nellen further teaches wherein the top chassis portion (50 figs.7,8) has an outer surface defines: a top end portion (top end portion of 50), wherein the top end portion is distal from the bottom chassis portion (12 figs.1,2,7), a bottom end portion (bottom end portion of 50) spaced apart from the top end portion, wherein the bottom end portion is proximal to the bottom chassis portion (12), and a cavity extending from the top end portion to the bottom end portion (cavity accommodating print head 10, figs.7,8).

Regarding claim 3 and 12, Nellen further teaches wherein the print engine assembly further comprising a top chassis cap (62,64,66 fig.8) coupled to the top chassis portion (50) at the top end portion of the top chassis portion, wherein the top chassis cap is positioned to cover the cavity (cavity in 50) from the top end portion of the top chassis portion (62,64,66 cover cavity of 50 from the top, fig.8).

Regarding claims 4 and 13, Nellen further teaches further comprising at least one biasing member (58,60 figs.6,7), wherein a first end of the at least one biasing member is coupled to the top chassis cap (62,64,66) and a second end of the at least one biasing member is coupled to the print head (10 figs.7,8).

Regarding claims 5 and 14, Nellen further teaches wherein the print head (10 figs.1,6-8) is positioned in the cavity (cavity of 50).

Regarding claims 6 and 15, Nellen further teaches wherein the plurality of offset pins (26 figs.1-3) comprises a first end and a second end, wherein the second end of the plurality of offset pins is fixedly coupled to a bottom surface of the print head (10 figs.1-3; paragraph 0026), and wherein the first end of the plurality of offset pins abuts a top surface of the bottom chassis portion (12 figs.1-3).

Regarding claims 7 and 16, Nellen further teaches wherein a bottom surface of the print head (10 figs.1-3) defines a plurality of recesses such that an inner surface of the print head within the plurality of recesses defines a screw ramp (“… the balls 26 are partially embedded in the body of the print head 10 …” paragraph 0026 i.e. printhead 10 has recesses receiving the upper portion of balls 26 figs.1-3, note that spherical balls 26 has widest portion in its middle are and the diameter continuously decreases towards its tip portion which is received in the corresponding recessed portion of head 10).

Regarding claims 8 and 17, Nellen further teaches wherein the plurality of offset pins (26 figs.1-3) comprises an outer surface that defines a counter screw ramp (the upper portion of balls 26 figs.1-3), corresponding to the screw ramp defined by the inner surface of the print head in the plurality of recesses, wherein the counter screw ramp on the plurality of offset pins enables coupling of the plurality of offset pins with the plurality of recesses (“… the balls 26 are partially embedded in the body of the print head 10 …” paragraph 0026 i.e. printhead 10 has recesses receiving the upper portion of balls 26 figs.1-3, note that spherical balls 26 has widest portion in its middle are and the diameter continuously decreases towards its tip portion which is received in the corresponding recessed portion of head 10).

Regarding claim 19, Nellen teaches a print head (10 figs.1,5,6) comprising: 
a top surface (top portion of 10 figs.1,5,6) configured to be coupled to a top chassis portion (50 figs.7,8) of a print engine assembly, through at least one biasing member (46,48 figs.6,7); and 
a bottom surface (top portion of 10 figs.1,5,6) configured to be coupled to a plurality of offset pins (26 figs.1-3), wherein the plurality of offset pins is configured to be abutting a top surface of a bottom chassis portion (12 figs.1-3) of the print engine assembly, wherein the plurality of offset pins enables the bottom surface of the print head (10) to be positioned at a predetermined distance from the top surface of the bottom chassis portion (figs.1-6).

Regarding claim 20, Nellen further teaches wherein the bottom surface of the print head (10 figs.1-3) defines a plurality of recesses such that an inner surface of the print head within the plurality of recesses defines a screw ramp (“… the balls 26 are partially embedded in the body of the print head 10 …” paragraph 0026 i.e. printhead 10 has recesses receiving the upper portion of balls 26 figs.1-3, note that spherical balls 26 has widest portion in its middle are and the diameter continuously decreases towards its tip portion which is received in the corresponding recessed portion of head 10), and wherein the plurality of offset pins (26 figs.1-3) comprises an outer surface that defines a counter screw ramp (the upper portion of balls 26 figs.1-3), wherein the counter screw ramp on the plurality of offset pins  enables coupling of the plurality of offset pins (26 figs.1-3) within the plurality of recesses (figs.1-3; paragraph 0026).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853